THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO NATION ENERGY INC. THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

PROMISSORY NOTE

AUD$24,322,501.00                                                                                                                         

Dated: May 31, 2016
                                                                                                                      
  Denver, Colorado

For value received, NATION ENERGY (AUSTRALIA) PTY LTD, an Australian limited
company (the “Company”), promises to pay to PALTAR PETROLEUM LIMITED, an
Australian limited company (the “Holder”), the principal sum of Twenty-Four
Million Three Hundred Twenty-Two Thousand Five Hundred One and no/100 Australian
Dollars (AUD$24,322,501.00). Interest shall accrue from the date of this
Promissory Note (this “Note”) on the unpaid principal amount hereunder at a rate
equal to 5.00% per annum; provided, that on and after the Maturity Date (as
defined below) or an Event of Default (as defined below), interest shall accrue
from and after such date on the unpaid principal and all accrued but unpaid
interest of this Note at a rate equal to 10.00% per annum.  This note is the
promissory note referenced in those certain Earning Agreements dated effective
May 31 ,2016 between the Company and the Holder and between the Company and
Officer Petroleum Pty Ltd. (the “Earning Agreements”).  This Note is subject to
the following terms and conditions:

1.            Maturity.  Subject to prepayment as set forth in Section 2, all
principal and any accrued but unpaid interest under this Note shall be due and
payable on May 31, 2019 (the “Maturity Date”).  Interest shall accrue on this
Note and shall be due and payable in full on the Maturity Date.  Notwithstanding
the foregoing, the entire unpaid principal sum of this Note, together with
accrued and unpaid interest thereon, shall become immediately due and payable
upon a material breach by the Company of this Note that is not cured within
thirty (30) days of such breach (an “Event of Default”).

2.            Payment.  All payments hereunder shall be made in lawful money of
the Commonwealth of Australia at the Holder’s address on the signature page
attached hereto or at such other place as the Holder hereof may from time to
time designate in writing to the Company. 

3.            Prepayment.  The Company may prepay this Note at any time. In the
event that Paltar Nation Limited Partnership receives financing in 2016 of at
least USD$80,000,000 (the “LP Financing”), the Company must make payments of
principal on this Note, to the extent of outstanding principal at such
applicable time(s), in the amounts and at the times as follows:  (a) in the
event that Parent (defined below), and/or Nation SLP, LLC receive payments in
2016 totaling at least USD$15,000,000 related to the funds received in the LP
Financing, the Company shall pay to the Holder a principal payment of the
Australian dollar equivalent of USD$10,000,000 within 10 business days of
receiving such funds, and (b) in the event that Parent and/or Nation SLP, LLC
receive payments in 2017 totaling at least USD$10,000,000 related to the funds
received in the LP Financing or a similar subsequent financing, the Company
shall pay to the Holder a principal payment of the Australian dollar equivalent
of USD$5,000,000 within 10 business days of receiving such funds.

--------------------------------------------------------------------------------

 

4.            Guaranty.  The Company’s obligations under this Note are hereby
guaranteed as to prompt payment and performance by Nation Energy, Inc., a
Wyoming corporation (“Parent”). Parent is currently the sole shareholder of the
Company.

5.            Holder Covenant.  Holder hereby covenants that, when Holder
receives any payment under this Note, to the extent Holder has outstanding
payment obligations to third parties for services performed or goods provided in
the exploration blocks that are the subject of the Earning Agreements, Holder
shall use the funds received as payment under this Note to pay, to the fullest
extent possible, such outstanding payment obligations.

6.            Transfer; Successors and Assigns.  The terms and conditions of
this Note shall inure to the benefit of and be binding upon the respective
successors and assigns of the Company and the Holder.  Notwithstanding the
foregoing, the Holder may not assign, pledge, or otherwise transfer this Note
without the prior written consent of the Company.  Subject to the preceding
sentence, this Note may be transferred only upon surrender of the original Note
(or an indemnity agreement if the Note is lost, stolen or destroyed) for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company.  Thereupon,
a new note for the same principal amount and interest will be issued to, and
registered in the name of, the transferee.  Interest and principal are payable
only to the registered holder of this Note.  The Company cannot assign this Note
or its obligations or rights hereunder without the approval of the Holder.

7.            Governing Law.  This Note and all acts and transactions pursuant
hereto and the rights and obligations of the Company and the Holder shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law. 

8.            Notices.  All notices and other communications given or made
pursuant to this Note shall be in writing and shall be deemed effectively given
upon: (a) personal delivery to the party to be notified, (b) when sent, if
received by electronic mail or facsimile during normal business hours of the
recipient, and if not received during normal business hours, then on the
recipient’s next business day, (c) five (5) business days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(d) three (3) business days after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature pages to the Purchase
Agreement, or as subsequently modified by written notice.

9.            Amendments and Waivers.  Any term of this Note may be amended only
with the written consent of the Company and the Holder.

10.          Entire Agreement.  This Note, and the documents referred to herein
and therein, constitute the entire agreement between the Company and the Holder
pertaining to the subject matter hereof and thereof, and any and all other
written or oral agreements existing between the Company and the Holder are
expressly canceled.

11.          Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in this Note, the interest paid or agreed to be paid under the Earning
Agreements shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”).  If the Holder shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal remaining owed under this Note or, if it exceeds such unpaid
principal, refunded to the Company.  In determining whether the interest
contracted for, charged, or received by the Holder exceeds the Maximum Rate, the
Holder may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of this Note.

--------------------------------------------------------------------------------

 

12.          Loss of Note.  Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Note
and, in the case of loss, theft or destruction, delivery of an indemnity
agreement reasonably satisfactory in form and substance to the Company or, in
the case of mutilation, on surrender and cancellation of this Note, the Company
shall execute and deliver, in lieu of this Note, a new Note executed in the same
manner as this Note, in the same principal amount as the unpaid principal amount
of this Note and dated the date to which interest shall have been paid on this
Note or, if no interest shall have yet been so paid, dated the date of this
Note.

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Promissory Note as of the
date first set forth above.

Executed by Nation Energy (Australia) Pty Ltd (ACN 606 533 046) in accordance
with section 127 of the Corporations Act by authority of its directors:

 

 

/s/ John R. Hislop

 

 

 

 

 

 

 

/s/ Darrel Causbrook

Director

 

John R. Hislop

 

Director

 

Darrel Causbrook

Print name

 

Print name

 

Executed by Paltar Petroleum Limited (ACN 149 987 459) in accordance with
section 127 of the Corporations Act by authority of its directors:

 

 

/s/ Nick Tropea

 

 

 

 

 

 

 

 

/s/ Marc A. Bruner

Secretary

 

Nick Tropea

 

Director

 

Marc A. Bruner

Print name

 

Print name

 

 

 

GUARANTOR:

nation ENERGY INC.

 

By:   /s/ Carmen J. Lotito                                 

                           (Signature)

Name:  Carmen J. Lotito

Title:     Vice President

HOLDER’S ADDRESS:

 

Paltar Petroleum Limited

Level 10, 32 Martin Place

Sydney, New South Wales 2000

 

[Signature Page to Promissory Note]

 

 

 